Title: To James Madison from Tench Coxe, 14 March 1791
From: Coxe, Tench
To: Madison, James


March 14. 1791.
Mr. T. Coxe will be very much obliged to Mr. Madison if he can inform him what is the estimated amount of the debt of the Citizens of Virginia to the British Merchants; and, if he knows it, of those of any other state. He understands the following to be the debt of So. Carolina.


Principal due in 1775

£ 2,000,000.


Interest from 1775 to 1791 (deducting the 7 years from 1776 to 1783) is 9 years at 8 ⅌ Ct. their then intt.
}
  1,440,000


Sterling

£ 3,440,000.


The remittances made since the peace are not supposed to exceed the principal and interest of the debt contracted since 1775.
